Title: To Thomas Jefferson from Anna Kuhn, 2 October 1807
From: Kuhn, Anna
To: Jefferson, Thomas


                        
                            
                            
                            Genoa October 2nd 1807
                        
                        With great Pain I intrude on your Excellency’s time and Patience, to inform that my Husband Peter Kuhn Junr.
                            Consul of the U States of America for Genoa is closely confined in the Tower of this City, for reasons which as yet, we
                            are in intire Ignorance, & but, from reports in Circulation we are led to Immagine his late Journey to England, for the
                            Arrangement of his affairs may have given cause near three weeks since, a band of Constables, or Police Officers,
                            accompanyed by their Secretary Genl. entered our House and exposed
                            to Mr. Kuhn a folded Paper; which he said was an Order from his Chief “to seize all the Papers of the American Ex. Consul
                            to the Republic of Liguria” which Consequently Mr. Kuhn refused saying his Protection was Over his Door (meaning the Arms
                            of the U. States) and it was not in the Power of the French Government to deprive him of a Commission given him from his
                            Own; and to which alone, he would Surrender. The Secretary replyed, such is Our Orders, and if force is requisite we have
                            come prepared, which he Proved, by calling in several others. Mr Kuhn finding it useless to reason, replyed it was
                            Impossible for him to resist against all France, and permitted them to enter the Consulate that they threatened to force,
                            if farther Opposition was made. Before Mr. Kuhn would allow them to take a Paper, he persisted in seeing the signature of
                            the Order, which not only proved for the seizing of his papers but “every thing they found in the Consulate” and then to
                            conduct him to the secret Prison preparred for him in the Tower of Genoa “signed “[Joliclerc]” Such is the Insult been offered to an Officer of our Nuteral and Republican Nation, without any
                            reason assigned—nor can I a poor distressed Wife (tho’ an Intimate in the family of the Commissary of Police) Obtain the cause of this Violation against all usages, and Customs of
                            Civilized Nations It is an unprotected American Woman that Claims your Excellency’s influence for this Outrage; and
                                Clear to the World the Character of an Unfortunate (but One who
                            disdains to tarnish the name of an American) ly Meritorious Member of
                            Society. Already five days have elapsed since the answer was due
                            from Our Minister at Paris to the Communication I made him after the arrest of Mr. Kuhn and he is still silent, while my
                            Husband is condemned to Continual Confinement—My Situation is truly distressing at this moment, finding myself quite
                            alone in Europe, without a single Relative, doubly so, as the only person I had a right to look to does not give that
                            Attention I should have expected from him—Begging your Excellency’s Secrecy in the Confidence I have made, knowing the displeasure it would give Mr. Kuhn my having tresspassed on
                            your Excellency’s valuable time—I remain with the highest respect and esteem your Excellency’s most devoted
                        
                            Anna Kuhn
                            
                        
                    